DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2017/027033 filed 7/26/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2016-1 98311 filed 10/6/2016, which papers have been placed of record in the file.  
Claims 1-3, 7-18 are pending. 


Claim Objections

Claim 2 is objected to because of the following informalities:  
Claim 2 recites …within 10% to a total light transmittance… in lines 3-4. However, it appears Applicant may have intended to recite …within 10% [[to]] of a total light transmittance…
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites …test condition of 120 C, 100%, and 24 hours… although it would not be clear the meaning of “100%”. 
	Appropriate correction and/or clarification is required.  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2012/0217439) in view of Yasushi et al. (JP 2005/272537). 
	Regarding claim 1: As an initial matter, claim 1 is directed to a composition comprising either a water insoluble organic sulfonic acid and/or metal salt thereof. The properties of weight average molecular weight and sulfonic acid metal base content relate to the metal salt, not the water insoluble organic acid compound. If Applicant disagrees, then clarification is respectfully requested. 
Higaki is directed to a transparent resin composition comprising
	an aromatic polycarbonate resin; and
	an alkali metal salt used to render the composition flame-retardant, although a water insoluble organic sulfonic acid metal salt as stipulated by claim 1 is not specifically mentioned. 


    PNG
    media_image1.png
    345
    769
    media_image1.png
    Greyscale

Yasushi teaches the weight average molecular weight of the aromatic sulfonic acid metal salt compound is preferably 20,000 – 500,000 (p. 3 Yasushi). Example 1 was washed with water and filtered (p. 7 Yasushi) indicating it is water insoluble. 
The sulfur component content is 0.01-10 wt% (p. 4 Yasushi) and the sulfonating agent used to produce the compound has a water content of less than 3% (p. 3 Yasushi). While these amounts are not directly comparable to the properties stipulated in claim 1, case law holds that the claimed and prior art products are identical or substantially In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). In the present case, the present invention specifically lists JP 4196862 (JP2005272537 is a publication of JP 4196862) as including the claimed water-insoluble organic acid and/or metal salt thereof. Therefore, it is clear the claimed properties are necessarily present in Yasushi).
One skilled in the art would have been motivated to have selected the flame retardant of Yasushi as the an alkali metal salt flame retardant of choice in Higaki since it provides excellent compatibility and suppresses the occurrence of poor appearance, and mechanical strength even after long term storage (p. 1 Yasushi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the flame retardant of Yasushi as the alkali metal salt flame retardant of choice in Higaki. 
The total light transmittance of the composition is tested by JIS K7136 ([0190] Higaki), wherein the working examples have a total light transmittance of not less than 75% (Table 4 Higaki). 
Regarding claim 2: The combination of Higaki and Yasushi doesn't specifically recite a rate of decrease of a total light transmittance after an acceleration test under a condition of 120 °C 100% and 24 hours is within 10% to a total light transmittance of the 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Higaki and Yasushi suggests a transparent resin composition having a rate of decrease of a total light transmittance after an acceleration test within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 3: The viscosity average molecular weight is 1.0 x 10^4 to 5.0x10^4, wherein Mw < Mv. Therefore, it can be determined the weight average 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claims 7-8: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case, the polycarbonate is the same as that of a “recovered polycarbonate” since the original polycarbonate was made by a synthetic method. Hence, there is no difference between a recovered polycarbonate and the polycarbonate taught in Higaki. 
Regarding claim 9: The polycarbonate can have a branched structure of 0.70 to 1.50 mol% ([0140] Higaki). 
Regarding claims 11-12: A light diffusing agent of an inorganic particles having an average particle diameter of the inorganic or organic particle of 0.01 to 50 µm ([0136] Higaki). 
Regarding claim 14: A content of the light diffusing agent is 0.005-3.0 mass to 100 parts of the aromatic polycarbonate resin ([0138] Higaki). 
Regarding claim 15: A drip preventer is added in an amount of 0.03 parts or less per 100 parts polycarbonate ([0165] Higaki). 
Regarding claims 16-18: The molded articles include lighting covers for transmisive displays ([0175] Higaki) which include a diffusing agent ([0295]) (equivalent to a diffusive cover for lighting apparatus for display). 

	 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Higaki/ Yasushi as applied to claim 1 above, and further in view of Sasaki et al. (US 2017/0327639).
	The limitations of claim 1 are incorporated here by reference. 
	Regarding claim 10: The combination of Higaki and Yasushi doesn’t mention a polycarbonate-polyorganosiloxane copolymer.
	Sasaki is directed to a method of making a polycarbonate-polyorganosiloxane copolymer for a good balance of flame retardancy, impact resistance, and economical 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768